MERRIMAN S. SMITH, Judge.
This claim was made by Cleo Smith for damages sustained to his car under the following statement of facts. On August 11, 1944, about ten-thirty P. M., while driving towards Alder-son, West Virginia, on state route No. 20, on his side of the road and passing a state road commission truck coming in the opposite direction and driven by Nick Coulter, the said state road truck swerved, crossing the center line of the road, and struck Mr. Smith's car on the left side, damaging the left front fender, axle, wheel spindle, hub, tire and tube, in the amount of $115.67. This accident was due solely to the negligence of the state truck driver, who was drinking at the time, and through no fault of the claimant.
The claim is concurred in by the state road commission and submitted under Section 17 of the court act. Therefore, an award is hereby recommended to be paid to Cleo Smith amounting to one hundred fifteen dollars and sixty-seven cents ($115.67).